Exhibit 10.1

 

EXECUTION VERSION

 

INVESTMENT ADVISORY AND
ADMINISTRATIVE SERVICES AGREEMENT
BETWEEN
FS ENERGY AND POWER FUND
AND
FS/EIG ADVISOR, LLC

 

This Investment Advisory and Administrative Services Agreement (this
“Agreement”) is made this 9th day of April, 2018, by and between FS ENERGY AND
POWER FUND, a Delaware statutory trust (the “Fund”), and FS/EIG ADVISOR, LLC, a
Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Fund is a non-diversified, closed-end management investment company
that has elected to be regulated as a business development company (“BDC”) under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);
and

 

WHEREAS, the Adviser is a newly organized investment adviser that has registered
as an investment adviser under the Investment Advisers Act of 1940, as amended
(the “Advisers Act”); and

 

WHEREAS, the Fund desires to retain the Adviser to furnish investment advisory
services to the Fund and to provide for the administrative services necessary
for the operation of the Fund on the terms and conditions hereinafter set forth,
and the Adviser wishes to be retained to provide such services.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.             Duties of the Adviser.

 

(a)           Retention of Adviser.  The Fund hereby appoints the Adviser to act
as an investment adviser to the Fund and to manage the investment and
reinvestment of the assets of the Fund, subject to the supervision of the board
of trustees of the Fund (the “Board”), for the period and upon the terms herein
set forth, in accordance with:

 

(i)            the investment objectives, policies and restrictions that are set
forth in the Fund’s filings with the Securities and Exchange Commission (the
“SEC”), as supplemented, amended or superseded from time to time;

 

(ii)           all other applicable federal and state laws, rules and
regulations, and the Fund’s third amended and restated declaration of trust (as
may be amended from time to time, the “Declaration of Trust”) and the Fund’s
amended and restated bylaws (as may be amended from time to time, the “Bylaws”);
and

 

(iii)          such investment policies, directives and regulatory restrictions
as the Fund may from time to time establish or issue and communicate to the
Adviser in writing.

 

--------------------------------------------------------------------------------


 

(b)           Responsibilities of Adviser.  Without limiting the generality of
the foregoing, the Adviser shall, during the term and subject to the provisions
of this Agreement:

 

(i)            determine the composition and allocation of the Fund’s investment
portfolio, the nature and timing of any changes therein and the manner of
implementing such changes;

 

(ii)           identify, evaluate and negotiate the structure of the investments
made by the Fund;

 

(iii)          execute, monitor and service the Fund’s investments;

 

(iv)          place orders with respect to, and arrange for, any investment by
the Fund;

 

(v)           determine the securities and other assets that the Fund shall
purchase, retain, or sell;

 

(vi)          perform due diligence on prospective portfolio companies; and

 

(vii)         provide the Fund with such other investment advisory, research and
related services as the Fund may, from time to time, reasonably request or
require for the investment of its funds.

 

(c)           Power and Authority.  To facilitate the Adviser’s performance of
these undertakings, but subject to the restrictions contained herein, the Fund
hereby delegates to the Adviser, and the Adviser hereby accepts, the power and
authority to act on behalf of the Fund to effectuate investment decisions for
the Fund, including the negotiation, execution and delivery of all documents
relating to the Fund’s investments and the placing of orders for other purchase
or sale transactions on behalf of the Fund.  In the event that the Fund
determines to acquire debt financing (or to refinance existing debt financing),
the Adviser shall arrange for such financing on the Fund’s behalf, subject to
the oversight and approval of the Board. If it is necessary for the Adviser to
make investments on behalf of the Fund through a special purpose vehicle, the
Adviser shall have authority to create, or arrange for the creation of, such
special purpose vehicle and to make investments through such special purpose
vehicle in accordance with applicable law. The Fund also grants to the Adviser
power and authority to engage in all activities and transactions (and anything
incidental thereto) that the Adviser deems, in its sole discretion, appropriate,
necessary or advisable to carry out its duties pursuant to this Agreement.

 

(d)           Administrative Services.  Subject to the supervision, direction
and control of the Board, the provisions of the Declaration of Trust and Bylaws
and applicable federal and state law, the Adviser shall perform, or cause to be
performed by other persons, all administrative services in connection with the
operation of the Fund.

 

(e)           Acceptance of Appointment.  The Adviser hereby accepts such
appointment and agrees during the term hereof to render the services described
herein for the compensation provided herein, subject to the limitations
contained herein.

 

2

--------------------------------------------------------------------------------


 

(f)            Sub-Advisers.  The Adviser is hereby authorized to enter into one
or more sub-advisory agreements (each, a “Sub-Advisory Agreement”) with other
investment advisers or other service providers (each, a “Sub-Adviser”) pursuant
to which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder, subject to the oversight
of the Adviser and the Fund.  Specifically, the Adviser may retain a Sub-Adviser
to recommend specific securities or other investments based upon the Fund’s
investment objectives, policies and restrictions, and work, along with the
Adviser, in sourcing, structuring, negotiating, arranging or effecting the
acquisition or disposition of such investments and monitoring investments on
behalf of the Fund, subject to the oversight of the Adviser and the Fund, with
the scope of such services and oversight to be set forth in each Sub-Advisory
Agreement.

 

(i)            The Adviser and not the Fund shall be responsible for any
compensation payable to any Sub-Adviser.

 

(ii)           Any Sub-Advisory Agreement entered into by the Adviser shall be
in accordance with the requirements of the Investment Company Act, including
without limitation the requirements relating to Board and Fund shareholder
approval thereunder, and other applicable federal and state law.

 

(iii)          Any Sub-Adviser shall be subject to the same fiduciary duties
imposed on the Adviser pursuant to this Agreement, the Investment Company Act
and the Advisers Act, as well as other applicable federal and state law.

 

(g)           Independent Contractor Status.  The Adviser shall, for all
purposes herein provided, be deemed to be an independent contractor and, except
as expressly provided or authorized herein, shall have no authority to act for
or represent the Fund in any way or otherwise be deemed an agent of the Fund.

 

(h)           Record Retention.  Subject to review by, and the overall control
of, the Board, the Adviser shall keep and preserve for the period required by
the Investment Company Act or the Advisers Act, as applicable, any books and
records relevant to the provision of its investment advisory services to the
Fund and shall specifically maintain all books and records with respect to the
Fund’s portfolio transactions and shall render to the Board such periodic and
special reports as the Board may reasonably request or as may be required under
applicable federal and state law, and shall make such records available for
inspection by the Board and its authorized agents, at any time and from time to
time during normal business hours.  The Adviser agrees that all records that it
maintains for the Fund are the property of the Fund and shall surrender promptly
to the Fund any such records upon the Fund’s request and upon termination of
this Agreement pursuant to Section 9, provided that the Adviser may retain a
copy of such records.

 

The following provisions in this Section 1 shall apply for only so long as the
common shares of beneficial interest of the Fund (the “Common Shares”) are not
listed on a national securities exchange.

 

(i)            Administrator.  The Adviser shall, upon request by an official or
agency administering the securities laws of a state, province or commonwealth
(an “Administrator”),

 

3

--------------------------------------------------------------------------------


 

submit to such Administrator the reports and statements required to be
distributed to the Fund’s shareholders pursuant to this Agreement, the Fund’s
then effective Registration Statement on Form N-2 (as amended from time to time,
the “Registration Statement”) and applicable federal and state law.

 

(j)            Fiduciary Duty.  It is acknowledged that the Adviser shall have a
fiduciary responsibility for the safekeeping and use of all funds and assets of
the Fund, whether or not in the Adviser’s immediate possession or control.  The
Adviser shall not employ, or permit another to employ, such funds or assets in
any manner except for the exclusive benefit of the Fund.  The Adviser shall not,
by entry into an agreement with any shareholder of the Fund or otherwise,
contract away the fiduciary obligation owed to the Fund and the Fund’s
shareholders under common law.

 

2.             The Fund’s Responsibilities and Expenses Payable by the Fund and
the Adviser.

 

(a)           Adviser Personnel.  All personnel of the Adviser, when and to the
extent engaged in providing investment advisory services hereunder, and the
compensation and routine overhead expenses of such personnel allocable to such
services, shall be provided and paid for by the Adviser or its affiliates and
not by the Fund.

 

(b)           Costs.  Subject to the limitations on reimbursement of the Adviser
as set forth in Section 2(c) below, the Fund, either directly or through
reimbursement to the Adviser, shall bear all other costs and expenses of its
operations and transactions, including (without limitation): expenses deemed to
be “organization and offering expenses” of the Fund for purposes of Conduct
Rule 2310(a)(12) of the Financial Industry Regulatory Authority (for purposes of
this Agreement, such expenses, exclusive of commissions, the dealer manager fee,
any discounts and other similar expenses paid by investors at the time of sale
of the Common Shares, are hereinafter referred to as “Organization and Offering
Costs”); corporate and organizational expenses relating to offerings of Common
Shares, subject to limitations included in this Agreement; the cost of
calculating the Fund’s net asset value, including the cost of any third-party
pricing or valuation services; the cost of effecting sales and repurchases of
the Common Shares and other securities; investment advisory fees; fees payable
to third parties including, without limitation, agents, consultants or other
advisors, relating to, or associated with, making investments, monitoring
investments and valuing investments, including fees and expenses associated with
performing due diligence reviews of prospective investments; interest payments
on the Fund’s debt or related obligations; transfer agent and custodial fees;
research and market data (including news and quotation equipment and services,
and any computer hardware and connectivity hardware (e.g., telephone and fiber
optic lines) incorporated into the cost of obtaining such research and market
data); fees and expenses associated with marketing efforts; federal and state
registration or notification fees; annual fees of the Delaware trustee; federal,
state and local taxes; fees and expenses of the Independent Trustees (as defined
below); costs of proxy statements, shareholders’ reports, notices and other
filings; fidelity bond, trustees and officers errors and omissions liability
insurance and other insurance premiums; direct costs such as printing, mailing,
long distance telephone and staff costs; fees and expenses associated with
accounting, corporate governance, independent audits and outside legal costs;
costs associated with the Fund’s reporting and compliance obligations under the
Investment Company Act and applicable federal and state securities laws,
including compliance with the Sarbanes-Oxley Act

 

4

--------------------------------------------------------------------------------


 

of 2002, as amended; all costs of registration and listing the Common Shares or
other securities of the Fund on any securities exchange; brokerage commissions
for the Fund’s investments; all other expenses incurred by the Adviser, any
Sub-Adviser or the Fund in connection with administering the Fund’s business,
including expenses incurred by the Adviser or any Sub-Adviser in performing
administrative services for the Fund and administrative personnel paid by the
Adviser or any Sub-Adviser, to the extent they are not controlling persons of
the Adviser, any Sub-Adviser or any of their respective affiliates; and any
expenses incurred outside of the ordinary course of business, including, without
limitation, costs incurred in connection with any claim, litigation,
arbitration, mediation, government investigation or similar proceeding and
indemnification expenses as provided for in the Declaration of Trust or the
Bylaws.

 

Notwithstanding the foregoing, the Fund shall not be liable for Organization and
Offering Costs to the extent that Organization and Offering Costs, together with
all prior Organization and Offering Costs, exceed 1.5% of the aggregate gross
proceeds from the offering of the Fund’s securities.

 

The following provisions in this Section 2(c) shall apply for only so long as
the Common Shares are not listed on a national securities exchange.

 

(c)           Limitations on Reimbursement of Expenses.

 

(i)            In addition to the compensation paid to the Adviser pursuant to
Section 3, the Fund shall reimburse the Adviser for all expenses of the Fund
incurred by the Adviser as well as the actual cost of goods and services used
for or by the Fund and obtained from entities not affiliated with the Adviser. 
The Adviser may be reimbursed for the administrative services performed by it on
behalf of the Fund; provided, however, the reimbursement shall be an amount
equal to the lower of the Adviser’s actual cost or the amount the Fund would be
required to pay third parties for the provision of comparable administrative
services in the same geographic location; and provided, further, that such costs
are reasonably allocated to the Fund on the basis of assets, revenues, time
records or other method conforming with generally accepted accounting
principles.  No reimbursement shall be permitted for services for which the
Adviser is entitled to compensation by way of a separate fee.  Excluded from the
allowable reimbursement shall be:

 

(A)          rent or depreciation, utilities, capital equipment, and other
administrative items of the Adviser; and

 

(B)          salaries, fringe benefits, travel expenses and other administrative
items incurred or allocated to any executive officer or board member of the
Adviser (or any individual performing such services) or a holder of 10% or
greater equity interest in the Adviser (or any person having the power to direct
or cause the direction of the Adviser, whether by ownership of voting
securities, by contract or otherwise).

 

(d)           Periodic Reimbursement.  Expenses incurred by the Adviser on
behalf of the Fund and payable pursuant to this Section 2 shall be reimbursed no
less than monthly to the

 

5

--------------------------------------------------------------------------------


 

Adviser.  The Adviser shall prepare a statement documenting the expenses of the
Fund and the calculation of the reimbursement and shall deliver such statement
to the Fund prior to full reimbursement.

 

3.             Compensation of the Adviser.

 

The Fund agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (the “Base
Management Fee”) and an incentive fee (the “Incentive Fee”) as hereinafter set
forth.  The Adviser may agree to temporarily or permanently waive, in whole or
in part, the Base Management Fee and/or the Incentive Fee.  See Appendix A for
examples of how these fees are calculated.

 

(a)           Base Management Fee.  The Base Management Fee shall be calculated
at an annual rate of 1.75% of the Fund’s average weekly gross assets.  The Base
Management Fee shall be payable quarterly in arrears, and shall be calculated
based on the average weekly value of the Fund’s gross assets during the most
recently completed calendar quarter.  All or any part of the Base Management Fee
not taken as to any quarter shall be deferred without interest and may be taken
in such other quarter as the Adviser shall determine.  The Base Management Fee
for any partial month or quarter shall be appropriately pro-rated.

 

(b)           Incentive Fee.  The Incentive Fee shall consist of two parts, as
follows:

 

(i)            The first part of the Incentive Fee, referred to as the
“Subordinated Incentive Fee on Income,” shall be calculated and payable
quarterly in arrears based on the Fund’s “Pre-Incentive Fee Net Investment
Income” for the immediately preceding quarter.  The payment of the Subordinated
Incentive Fee on Income shall be subject to a quarterly hurdle rate, expressed
as a rate of return on Adjusted Capital (as defined below) at the beginning of
the most recently completed calendar quarter, of 1.625% (6.5% annualized) (the
“Hurdle Rate”), subject to a “catch up” feature (as described below).

 

For this purpose, “Pre-Incentive Fee Net Investment Income” means interest
income, dividend income and any other income (including any other fees, other
than fees for providing managerial assistance, such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Fund receives
from portfolio companies) accrued during the calendar quarter, minus the Fund’s
operating expenses for the quarter (including the Base Management Fee, expenses
payable under this Agreement and any interest expense and dividends paid on any
issued and outstanding preferred shares, but excluding the Incentive Fee). 
Pre-Incentive Fee Net Investment Income includes, in the case of investments
with a deferred interest feature (such as original issue discount debt
instruments with payment-in-kind interest and zero coupon securities), accrued
income that the Fund has not yet received in cash.  Pre-Incentive Fee Net
Investment Income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation.

 

For purposes of this fee, “Adjusted Capital” shall mean cumulative gross
proceeds generated from sales of the Common Shares (including proceeds from the
Fund’s distribution reinvestment plan) reduced for distributions from
non-liquidating

 

6

--------------------------------------------------------------------------------


 

dispositions of the Fund’s investments paid to shareholders and amounts paid for
share repurchases pursuant to the Fund’s share repurchase program.

 

The calculation of the Subordinated Incentive Fee on Income for each quarter is
as follows:

 

(A)          No Subordinated Incentive Fee on Income shall be payable to the
Adviser in any calendar quarter in which the Fund’s Pre-Incentive Fee Net
Investment Income does not exceed the Hurdle Rate;

 

(B)          100% of the Fund’s Pre-Incentive Fee Net Investment Income, if any,
that exceeds the Hurdle Rate but is less than or equal to 2.031% in any calendar
quarter (8.125% annualized) shall be payable to the Adviser.  This portion of
the Fund’s Subordinated Incentive Fee on Income is referred to as the “catch up”
and is intended to provide the Adviser with an incentive fee of 20.0% on all of
the Fund’s Pre-Incentive Fee Net Investment Income when the Fund’s Pre-Incentive
Fee Net Investment Income reaches 2.031% (8.125% annualized) in any calendar
quarter; and

 

(C)          For any quarter in which the Fund’s Pre-Incentive Fee Net
Investment Income exceeds 2.031% (8.125% annualized), the Subordinated Incentive
Fee on Income shall equal 20.0% of the amount of the Fund’s Pre-Incentive Fee
Net Investment Income, as the Hurdle Rate and catch-up will have been achieved.

 

(ii)           The second part of the Incentive Fee, referred to as the
“Incentive Fee on Capital Gains,” shall be an incentive fee on capital gains
earned on liquidated investments from the portfolio and payable in arrears as of
the end of each calendar year (or upon termination of the investment advisory
agreement).  This fee shall equal 20.0% of the Fund’s incentive fee capital
gains, which shall equal the Fund’s realized capital gains on a cumulative basis
from inception, calculated as of the end of the applicable period, computed net
of all realized capital losses and unrealized capital depreciation on a
cumulative basis, less the aggregate amount of any previously paid capital gain
incentive fees.

 

4.             Covenants of the Adviser.

 

(a)           Adviser Status.  The Adviser is registered as an investment
adviser under the Advisers Act and covenants that it will maintain such
registration.  The Adviser agrees that its activities will at all times be in
compliance in all material respects with all applicable federal and state laws
governing its operations and investments.

 

The following provisions in this Section 4 shall apply for only so long as the
Common Shares are not listed on a national securities exchange.

 

(b)           Reports to Shareholders.  The Adviser shall prepare or shall cause
to be prepared and distributed to shareholders during each year the following
reports of the Fund (either included in a periodic report filed with the SEC or
distributed in a separate report):

 

7

--------------------------------------------------------------------------------


 

(i)            Quarterly Reports.  Within sixty (60) days of the end of each
quarter, a report containing the same financial information contained in the
Fund’s Quarterly Report on Form 10-Q filed by the Fund under the Securities
Exchange Act of 1934, as amended.

 

(ii)           Annual Report.  Within one hundred and twenty (120) days after
the end of the Fund’s fiscal year, an annual report containing:

 

(A)          A balance sheet as of the end of each fiscal year and statements of
income, equity, and cash flow, for the year then ended, all of which shall be
prepared in accordance with generally accepted accounting principles and
accompanied by an auditor’s report containing an opinion of an independent
certified public accountant;

 

(B)          A report of the activities of the Fund during the period covered by
the report;

 

(C)          Where forecasts have been provided to the Fund’s shareholders, a
table comparing the forecasts previously provided with the actual results during
the period covered by the report; and

 

(D)          A report setting forth distributions by the Fund for the period
covered thereby and separately identifying distributions from (i) cash flow from
operations during the period; (ii) cash flow from operations during a prior
period which have been held as reserves; and (iii) proceeds from disposition of
the Fund’s assets.

 

(iii)          Previous Reimbursement Reports.  The Adviser shall prepare or
shall cause to be prepared a report, prepared in accordance with the American
Institute of Certified Public Accountants United States Auditing Standards
relating to special reports, and distributed to shareholders not less than
annually, containing an itemized list of the costs reimbursed to the Adviser
pursuant to Section 2(c) for the previous fiscal year.  The special report shall
at a minimum provide:

 

(A)          A review of the time records of individual employees, the costs of
whose services were reimbursed; and

 

(B)          A review of the specific nature of the work performed by each such
employee.

 

(iv)          Proposed Reimbursement Reports.  The Adviser shall prepare or
shall cause to be prepared a report containing an itemized estimate of all
proposed expenses for which it shall receive reimbursements pursuant to
Section 2(c) of this Agreement for the next fiscal year, together with a
breakdown by year of such expenses reimbursed in each of the last five public
programs formed by the Adviser.

 

8

--------------------------------------------------------------------------------


 

(c)           Reports to Administrators.  The Adviser shall, upon written
request of any Administrator, submit any of the reports and statements to be
prepared and distributed by it pursuant to this Section 4 to such Administrator.

 

(d)           Reserves.  In performing its duties hereunder, the Adviser shall
cause the Fund to provide for adequate reserves for normal replacements and
contingencies (but not for payment of fees payable to the Adviser hereunder) by
causing the Fund to retain a reasonable percentage of proceeds from offerings
and revenues.

 

(e)           Recommendations Regarding Reviews.  From time to time and not less
than quarterly, the Adviser must review the Fund’s accounts to determine whether
cash distributions are appropriate.  The Fund may, subject to authorization by
the Board, distribute pro rata to the shareholders any funds received by the
Fund which the Adviser deems unnecessary to retain in the Fund.

 

(f)            Temporary Investments.  The Adviser shall, in its sole
discretion, temporarily place proceeds from offerings by the Fund into short
term, highly liquid investments which, in its reasonable judgment, afford
appropriate safety of principal during such time as it is determining the
composition and allocation of the portfolio of the Fund and the nature, timing
and implementation of any changes thereto pursuant to Section 1(b); provided
however, that the Adviser shall be under no fiduciary obligation to select any
such short-term, highly liquid investment based solely on any yield or return of
such investment.  The Adviser shall cause any proceeds of the offering of the
Fund’s securities not committed for investment within the later of two (2) years
from the date of effectiveness of the Registration Statement or one year from
termination of the offering, unless a longer period is permitted by the
applicable Administrator, to be paid as a distribution to the shareholders of
the Fund as a return of capital without deduction of Front End Fees (as defined
below).

 

5.                                      Brokerage Commissions, Limitations on
Front End Fees.

 

(a)           Brokerage Commissions.  The Adviser is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Fund to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Fund’s portfolio, and constitutes
the best net results for the Fund.

 

The following provisions in this Section 5 shall apply for only so long as the
Common Shares are not listed on a national securities exchange.

 

(b)           Limitations.  Notwithstanding anything herein to the contrary:

 

9

--------------------------------------------------------------------------------


 

(i)            All fees and expenses paid by any party for any services rendered
to organize the Fund and to acquire assets for the Fund (“Front End Fees”) shall
be reasonable and shall not exceed 15% of the gross offering proceeds,
regardless of the source of payment.  Any reimbursement to the Adviser or any
other person for deferred Organization and Offering Costs, including any
interest thereon, if any, will be included within this 15% limitation.

 

(ii)           The Adviser shall commit at least eighty-two percent (82%) of the
gross offering proceeds towards the investment or reinvestment of assets and
reserves as set forth in Section 4(d) above on behalf of the Fund.  The
remaining proceeds may be used to pay Front End Fees.

 

6.                                      Other Activities of the Adviser.

 

The services provided by the Adviser to the Fund are not exclusive, and the
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the Fund,
so long as its services to the Fund hereunder are not impaired thereby, and
nothing in this Agreement shall limit or restrict the right of any manager,
partner, member (including its members and the owners of its members), officer
or employee of the Adviser to engage in any other business or to devote his or
her time and attention in part to any other business, whether of a similar or
dissimilar nature, or to receive any fees or compensation in connection
therewith (including fees for serving as a director of, or providing consulting
services to, one or more of the Fund’s portfolio companies, subject to
applicable law).  The Adviser assumes no responsibility under this Agreement
other than to render the services called for hereunder.  It is understood that
trustees, officers, employees and shareholders of the Fund are or may become
interested in the Adviser and its affiliates, as directors, officers, employees,
partners, shareholders, members, managers or otherwise, and that the Adviser and
directors, officers, employees, partners, shareholders, members and managers of
the Adviser and its affiliates are or may become similarly interested in the
Fund as shareholders or otherwise.

 

7.                                      Responsibility of Dual Directors,
Officers and/or Employees.

 

If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a trustee, officer and/or employee of the Fund and acts as
such in any business of the Fund, then such manager, partner, member, officer
and/or employee of the Adviser shall be deemed to be acting in such capacity
solely for the Fund, and not as a manager, partner, member, officer or employee
of the Adviser or under the control or direction of the Adviser, even if paid by
the Adviser.

 

8.                                      Indemnification; Limitation of
Liability.

 

(a)           Indemnification.  The Adviser (and its officers, managers,
partners, members (and their members, including the owners of their members),
agents, employees and controlling persons and any other person or entity
affiliated with the Adviser) (collectively, the “Indemnified Parties”) shall not
be liable to the Fund for any action taken or omitted to be taken

 

10

--------------------------------------------------------------------------------


 

by any such Indemnified Party in connection with the performance of any of its
duties or obligations under this Agreement or otherwise as an investment adviser
of the Fund (except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services), and the Fund shall indemnify, defend and protect
the Indemnified Parties (each of whom shall be deemed a third party beneficiary
hereof) and hold them harmless from and against all damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and amounts reasonably paid
in settlement) (“Losses”) incurred by the Indemnified Parties in or by reason of
any pending, threatened or completed action, suit, investigation or other
proceeding (including an action or suit by or in the right of the Fund or its
security holders) arising out of or otherwise based upon the performance of any
of the Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Fund, to the extent such Losses are not fully
reimbursed by insurance, and to the extent that such indemnification would not
be inconsistent with the laws of the State of Delaware or other applicable law,
the Declaration of Trust or the provisions of Section II.G of the Omnibus
Guidelines published by the North American Securities Administrators Association
on March 29, 1992, as it may be amended from time to time.

 

The following provisions in this Section 8 shall apply for only so long as the
Common Shares are not listed on a national securities exchange.

 

(b)           Limitations on Indemnification.  Notwithstanding Section 8(a) to
the contrary, the Fund shall not provide for indemnification of the Indemnified
Parties for any Loss suffered by the Indemnified Parties, nor shall the Fund
provide that any of the Indemnified Parties be held harmless for any Loss
suffered by the Fund, unless all of the following conditions are met:

 

(i)            the Indemnified Party has determined, in good faith, that the
course of conduct which caused the Loss was in the best interests of the Fund;

 

(ii)           the Indemnified Party was acting on behalf of or performing
services for the Fund;

 

(iii)          such Loss was not the result of negligence or misconduct by the
Indemnified Party; and

 

(iv)          such indemnification or agreement to hold harmless is recoverable
only out of the Fund’s net assets and not from shareholders.

 

Furthermore, the Indemnified Party shall not be indemnified for any Losses
arising from or out of an alleged violation of federal or state securities laws
unless one or more of the following conditions are met:

 

(i)            there has been a successful adjudication on the merits of each
count involving alleged material securities law violations;

 

(ii)           such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction; or

 

11

--------------------------------------------------------------------------------


 

(iii)          a court of competent jurisdiction approves a settlement of the
claims against a particular indemnitee and finds that indemnification of the
settlement and related costs should be made, and the court of law considering
the request for indemnification has been advised of the position of the SEC and
the published position of any state securities regulatory authority in which
securities of the Fund were offered or sold as to indemnification for violations
of securities laws.

 

(c)           Advancement of Funds.  The Fund shall be permitted to advance
funds to the Indemnified Party for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought and will do
so if:

 

(i)            the proceeding relates to acts or omissions with respect to the
performance of duties or services on behalf of the Fund;

 

(ii)           the Indemnified Party provides the Fund with written affirmation
of his or her good faith belief that the standard of conduct necessary for
indemnification by the Fund has been met;

 

(iii)          the legal proceeding was initiated by a third party who is not a
shareholder of the Fund or, if by a shareholder of the Fund acting in his or her
capacity as such, a court of competent jurisdiction approves such advancement;
and

 

(iv)          the Indemnified Party provides the Fund with a written agreement
to repay the amount paid or reimbursed by the Fund, together with the applicable
legal rate of interest thereon, in cases in which such Indemnified Party is
found not to be entitled to indemnification.

 

9.                                      Duration and Termination of Agreement.

 

(a)           Term.  This Agreement shall remain in effect for two (2) years
commencing on the date hereof, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (i) the vote of the Board or the vote of a
majority of the outstanding voting securities of the Fund and (ii) the vote of a
majority of the Fund’s trustees who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party (“Independent Trustees”), in
accordance with the requirements of the Investment Company Act.

 

(b)           Termination.  This Agreement may be terminated at any time,
without the payment of any penalty, upon sixty (60) days’ written notice, (i) by
the Fund (x) upon the vote of a majority of the outstanding voting securities of
the Fund or (y) upon the vote of the Fund’s Independent Trustees or (ii) by the
Adviser.  This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act).  The provisions of Section 8 of this Agreement shall
remain in full force and effect, and the Adviser shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.

 

12

--------------------------------------------------------------------------------


 

(c)           Payments to and Duties of Adviser Upon Termination.

 

(i)            After the termination of this Agreement, the Adviser shall not be
entitled to compensation or reimbursement for further services provided
hereunder, except that it shall be entitled to receive from the Fund within
thirty (30) days after the effective date of such termination all unpaid
reimbursements and all earned but unpaid fees payable to the Adviser prior to
termination of this Agreement.

 

(ii)           The Adviser shall promptly upon termination:

 

(A)          deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(B)          deliver to the Board all assets and documents of the Fund then in
custody of the Adviser; and

 

(C)          cooperate with the Fund to provide an orderly management
transition.

 

The following provisions in this Section 9 shall apply for only so long as the
Common Shares are not listed on a national securities exchange.

 

(d)           Other Matters.  Without the approval of holders of a majority of
the Common Shares entitled to vote on the matter, the Adviser shall not:
(i) amend this Agreement except for amendments that do not adversely affect the
interests of the shareholders; (ii) voluntarily withdraw as the Adviser unless
such withdrawal would not affect the tax status of the Fund and would not
materially adversely affect the shareholders; (iii) appoint a new Adviser;
(iv) sell all or substantially all of the Fund’s assets other than in the
ordinary course of the Fund’s business; or (v) cause the merger or other
reorganization of the Fund.  In the event that the Adviser should withdraw
pursuant to (ii) above, the withdrawing Adviser shall pay all expenses incurred
as a result of its withdrawal.  The Fund may terminate the Adviser’s interest in
the Fund’s revenues, expenses, income, losses, distributions and capital by
payment of an amount equal to the then present fair market value of the
terminated Adviser’s interest, determined by agreement of the terminated Adviser
and the Fund.  If the Fund and the Adviser cannot agree upon such amount, then
such amount will be determined in accordance with the then current rules of the
American Arbitration Association.  The expenses of such arbitration shall be
borne equally by the terminated Adviser and the Fund.  The method of payment to
the terminated Adviser must be fair and must protect the solvency and liquidity
of the Fund.

 

10.                               Conflicts of Interests and Prohibited
Activities.

 

The following provisions in this Section 10 shall apply for only so long as the
Common Shares are not listed on a national securities exchange.

 

(a)           No Exclusive Agreement.  The Adviser is not hereby granted or
entitled to an exclusive right to sell or exclusive employment to sell assets
for the Fund.

 

13

--------------------------------------------------------------------------------


 

(b)           Rebates, Kickbacks and Reciprocal Arrangements.

 

The Adviser agrees that it shall not (A) receive or accept any rebate, give-up
or similar arrangement that is prohibited under applicable federal or state
securities laws, (B) participate in any reciprocal business arrangement that
would circumvent provisions of applicable federal or state securities laws
governing conflicts of interest or investment restrictions, or (C) enter into
any agreement, arrangement or understanding that would circumvent the
restrictions against dealing with affiliates or promoters under applicable
federal or state securities laws.

 

The Adviser agrees that it shall not directly or indirectly pay or award any
fees or commissions or other compensation to any person or entity engaged to
sell the Common Shares or give investment advice to a potential shareholder;
provided, however, that this subsection shall not prohibit the payment to a
registered broker-dealer or other properly licensed agent of sales commissions
for selling or distributing the Common Shares.

 

(c)           Commingling.  The Adviser covenants that it shall not permit or
cause to be permitted the Fund’s funds to be commingled with the funds of any
other entity.  Nothing in this Subsection 10(c) shall prohibit the Adviser from
establishing a master fiduciary account pursuant to which separate sub-trust
accounts are established for the benefit of affiliated programs, provided that
the Fund’s funds are protected from the claims of other programs and creditors
of such programs.

 

11.                               Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

12.                               Amendments.

 

This Agreement may be amended in writing by mutual consent of the parties
hereto, subject to the provisions of the Investment Company Act and the
Declaration of Trust.

 

13.                               Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.  Notwithstanding the place where this Agreement may be executed
by any of the parties hereto, this Agreement shall be construed in accordance
with the laws of the State of New York.  For so long as the Fund is regulated as
a BDC under the Investment Company Act, this Agreement shall also be construed
in accordance with the applicable provisions of the Investment Company Act.  In
such case, to the extent the applicable laws of the State of New York, or any of
the provisions herein, conflict with the provisions of the Investment Company
Act, the latter shall control.

 

14.                               Severability.

 

If any provision of this Agreement shall be declared illegal, invalid or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

FS ENERGY AND POWER FUND

 

 

 

 

 

By:

/s/ Michael C. Forman

 

 

Name:

Michael C. Forman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

FS/EIG ADVISOR, LLC

 

 

 

 

 

By:

/s/ Michael C. Forman

 

 

Name:

Michael C. Forman

 

 

Title:

Chief Executive Officer

 

[Signature Page to Investment Advisory and Administrative Services Agreement]

 

--------------------------------------------------------------------------------


 

Appendix A

 

NOTE: All percentages herein refer to Adjusted Capital.

 

Example 1: Subordinated Incentive Fee on Income for Each Calendar Quarter*

 

Scenario 1

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 1.25%

Hurdle Rate(1) = 1.625%

Base Management Fee(2) = 0.4375%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income — (Base Management Fee + other expenses)) = 0.6125%

 

Pre-Incentive Fee Net Investment Income does not exceed the Hurdle Rate,
therefore there is no Subordinated Incentive Fee on Income payable.

 

Scenario 2

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 2.5%

Hurdle Rate(1) = 1.625%

Base Management Fee(2) = 0.4375%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income — (Base Management Fee + other expenses)) = 1.8625%

 

Subordinated Incentive Fee on Income = 100% x Pre-Incentive Fee Net Investment
Income (subject to “catch-up”)(4)

 

= 100% x (1.8625% — 1.625%)

 

= 0.2375%

 

Pre-Incentive Fee Net Investment Income exceeds the Hurdle Rate, but does not
fully satisfy the “catch-up” provision, therefore the Subordinated Incentive Fee
on Income is 0.2375%.

 

Scenario 3

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 3.5%

Hurdle Rate(1) = 1.625%

 

A-1

--------------------------------------------------------------------------------


 

Base Management Fee(2) = 0.4375%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income — (Base Management Fee + other expenses)) = 2.8625%

 

Catch up = 100% x Pre-Incentive Fee Net Investment Income (subject to
“catch-up”)(4)

 

Subordinated Incentive Fee on Income = 100% x “catch-up” + (20.0% x
(Pre-Incentive Fee Net Investment Income — 2.031%))

 

Catch up               = 2.031% — 1.625%

 

= 0.406%

 

Subordinated Incentive Fee on Income = (100% x 0.406%) + (20.0% x (2.8625% —
2.031%))

 

= 0.406% + (20.0% x 0.8315%)

= 0.406% + 0.1663%

= 0.5723%

 

Pre-Incentive Fee Net Investment Income exceeds the Hurdle Rate and fully
satisfies the “catch-up” provision, therefore the Subordinated Incentive Fee on
Income is 0.5723%.

 

--------------------------------------------------------------------------------

(1)                                 Represents 6.5% annualized Hurdle Rate.

 

(2)                                 Represents 1.75% annualized Base Management
Fee on average weekly gross assets.  Examples assume assets are equal to
Adjusted Capital.

 

(3)                                 Excludes Organization and Offering Costs.

 

(4)                                 The “catch-up” provision is intended to
provide the Adviser with an Incentive Fee of 20.0% on all Pre-Incentive Fee Net
Investment Income when the Corporation’s net investment income exceeds 2.031% in
any calendar quarter.

 

Example 2: Incentive Fee on Capital Gains*

 

Scenario 1:

 

Assumptions

 

Year 1: $20 million investment made in Company A (“Investment A”), and $30
million investment made in Company B (“Investment B”)

 

Year 2: Investment A sold for $50 million and fair market value (“FMV”) of
Investment B determined to be $32 million

 

A-2

--------------------------------------------------------------------------------


 

Year 3: FMV of Investment B determined to be $25 million

 

Year 4: Investment B sold for $31 million

 

The Incentive Fee on Capital Gains would be:

 

Year 1: None

 

Year 2: Incentive Fee on Capital Gains of $6 million ($30 million realized
capital gains on sale of Investment A multiplied by 20.0%)

 

Year 3: None à $5 million (20.0% multiplied by ($30 million cumulative capital
gains less $5 million cumulative capital depreciation)) less $6 million
(previous capital gains fee paid in Year 2)

 

Year 4: Incentive Fee on Capital Gains of $200,000 à $6.2 million ($31 million
cumulative realized capital gains multiplied by 20.0%) less $6 million
(Incentive Fee on Capital Gains taken in Year 2)

 

Scenario 2

 

Assumptions

 

Year 1: $20 million investment made in Company A (“Investment A”), $30 million
investment made in Company B (“Investment B”) and $25 million investment made in
Company C (“Investment C”)

 

Year 2: Investment A sold for $50 million, FMV of Investment B determined to be
$25 million and FMV of Investment C determined to be $25 million

 

Year 3: FMV of Investment B determined to be $27 million and Investment C sold
for $30 million

 

Year 4: FMV of Investment B determined to be $35 million

 

Year 5: Investment B sold for $20 million

 

The Incentive Fee on Capital Gains, if any, would be:

 

Year 1: None

 

Year 2: $5 million Incentive Fee on Capital Gains à 20.0% multiplied by $25
million ($30 million realized capital gains on Investment A less unrealized
capital depreciation on Investment B)

 

Year 3: $1.4 million Incentive Fee on Capital Gains à $6.4 million (20.0%
multiplied by $32 million ($35 million cumulative realized capital gains less $3
million unrealized capital depreciation)) less $5 million Incentive Fee on
Capital Gains received in Year 2

 

A-3

--------------------------------------------------------------------------------


 

Year 4: None

 

Year 5: None à $5 million (20.0% multiplied by $25 million (cumulative realized
capital gains of $35 million less realized capital losses of $10 million)) less
$6.4 million cumulative Incentive Fee on Capital Gains paid in Year 2 and Year 3

 

--------------------------------------------------------------------------------

*                                         The returns shown are for illustrative
purposes only.  No Incentive Fee is payable to the Adviser in any calendar
quarter in which the Corporation’s Pre-Incentive Fee Net Investment Income does
not exceed the Hurdle Rate.  Positive returns are shown to demonstrate the fee
structure and there is no guarantee that positive returns will be realized. 
Actual returns may vary from those shown in the examples above.

 

A-4

--------------------------------------------------------------------------------